


Exhibit 10.2

 

Confidential Treatment Requested

Confidential portions of this document have been redacted and have been
separately filed with the Commission

 

 

RESEARCH, DEVELOPMENT AND COMMERCIALIZATION AGREEMENT

 

 

between

 

 

Vertex Pharmaceuticals Incorporated

 

 

and

 

 

Cystic Fibrosis Foundation Therapeutics Incorporated

 

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

Research, Development and Commercialization Agreement

 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I - DEFINITIONS

2

 

 

ARTICLE II — RESEARCH PROGRAM

13

2.1

Commencement; Objective

13

2.2

Term

13

2.3

Research Diligence

14

2.4

Research Plan

14

2.5

CFFT Special Rights at Program Selection Point

16

2.6

Joint Research Committee

16

2.7

Joint Steering Committee

21

2.8

Exchange of Information

22

2.9

Extension of Research Termination Date

22

2.10

Third Party Testing

23

 

 

 

ARTICLE III - DEVELOPMENT

25

3.1

Commencement of Development Program

25

3.2

Joint Development Committee

26

3.3

Development Responsibility and Costs

28

3.4

Regulatory Approvals

28

 

 

 

ARTICLE IV — PAYMENTS

29

4.1

Staffing and Research Support Payments

29

4.2

Budget

29

4.3

Payments

30

4.4

Clinical Trial Commencement Milestone

30

4.5

Records

31

4.6

Payments Due Under the Original Agreement

32

 

 

 

ARTICLE V — COMMERCIALIZATION; ROYALTIES

32

5.1

Marketing and Promotion

32

5.2

Due Diligence

33

5.3

Royalties

33

5.4

Sales Reports

34

5.5

Vertex First Negotiation Right re: CFF Royalty Disposition

36

 

 

 

ARTICLE VI - CONFIDENTIALITY

37

6.1

Undertaking

37

6.2

Exceptions

38

6.3

Publicity

40

6.4

Survival

40

 

i

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

ARTICLE VII - PUBLICATION

41

 

 

ARTICLE VIII - INDEMNIFICATION

43

8.1

Indemnification by Vertex

43

8.2

Indemnification by CFFT

44

8.3

Claims Procedures

44

 

 

 

ARTICLE IX — PATENTABLE INVENTIONS

46

9.1

Ownership

46

9.2

Preparation

46

9.3

Costs

47

 

 

 

ARTICLE X — TERM AND TERMINATION

47

10.1

Term

47

10.2

Termination of the Research Program by CFFT for Cause

47

10.3

Termination of the Research Program by Vertex for Cause

48

10.4

General Effect of Termination

48

10.5

CFFT Special Termination Rights

49

10.6

Consequences of an Interruption

51

10.7

Refused Program Extension

53

 

 

 

ARTICLE XI — REPRESENTATIONS AND WARRANTIES

54

11.1

Representations and Warranties of Vertex

54

11.2

Representations and Warranties of CFFT

55

 

 

 

ARTICLE XII — DISPUTE RESOLUTION

55

12.1

Governing Law, and Jurisdiction

55

12.2

Dispute Resolution Process

56

 

 

 

ARTICLE XIII — MISCELLANEOUS PROVISIONS

57

13.1

Waiver

57

13.2

Force Majeure

58

13.3

Severability

58

13.4

Government Acts

58

13.5

Assignment

59

13.6

Counterparts

59

13.7

No Agency

59

13.8

Notice

60

13.9

Headings

61

13.10

Authority

61

13.11

Entire Agreement

62

13.12

Notice of Pharmaceutical Side-Effects

62

13.13

Invoice Requirement

62

 

 

 

Exhibit 2.4 — Research Plan

 

Exhibit 4.2 — Initial Budget for Research Program

 

 

ii

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

RESEARCH, DEVELOPMENT AND COMMECIALIZATION AGREEMENT

 

Agreement made this 24th day of May, 2004, (the “Agreement”), between Vertex
Pharmaceuticals Incorporated (“Vertex”), a Massachusetts corporation with
principal offices at 130 Waverly Street, Cambridge, MA 02139-4242, and Cystic
Fibrosis Foundation Therapeutics Incorporated, a Delaware corporation with
principal offices at 6931 Arlington Road, Bethesda, Maryland 20814 (“CFFT”).

 

This Agreement is a modification and continuation of a relationship originally
set forth in an earlier Cystic Fibrosis Research Alliance and Commercialization
Agreement dated as of May 19, 2000 (the “Original Agreement”), between the
Cystic Fibrosis Foundation, which is an Affiliate of CFFT, and Aurora
Biosciences Corporation, which was acquired by Vertex in 2001.  Except as
specifically provided herein, this Agreement supercedes in its entirety the
Original Agreement which shall be of no further force and effect.

 

WHEREAS, Vertex has expertise in the discovery and development of small molecule
compounds addressing a variety of diseases for which there are limited treatment
options, including extensive expertise in the study of disease mechanisms and
the design of novel chemical compounds which modulate biological targets with
therapeutic effect; and

 

WHEREAS, Vertex has developed significant scientific expertise and capacity in
the area of CFTR protein modulation; and

 

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

WHEREAS, CFFT is significantly focused on the discovery and development of
methods of treatment for cystic fibrosis, to which CFFT and its Affiliates bring
significant scientific and human resources and financial support; and

 

WHEREAS, CFFT wishes to continue support for, and expand, the CFTR project
underway at Vertex.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, and other good and valuable consideration, the parties agree as
follows:

 

ARTICLE I - DEFINITIONS

 

For purposes of this Agreement, the terms defined in this Article 1 shall have
the following meanings whether used in their singular or plural forms. Use of
the singular shall include the plural and vice versa, unless the context
requires otherwise:

 

2

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

1.1                               “Affiliate” shall mean, with respect to any
Person, any other Person who directly or indirectly, by itself or through one or
more intermediaries, controls, or is controlled by, or is under direct or
indirect common control with, such Person.  The term “control” means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.  Control will be presumed if one Person
owns, either of record or beneficially, more than 50% of the voting stock of any
other Person.  For the avoidance of any doubt, the Cystic Fibrosis Foundation
and CFFT are considered to be Affiliates.

 

1.2                               “Agreement” means this agreement, together
with all appendices, exhibits and schedules hereto, and as the same may be
amended or supplemented from time to time hereafter by a written agreement duly
executed by authorized representatives of each party hereto.

 

1.3                               “Back-up Compound” shall mean, with reference
to any particular Development Candidate or Drug Product Candidate, a Compound
which (a) has the same principal mode of action (i.e., Potentiator or Corrector)
as that Development Candidate or Drug Product Candidate; and (b) was among the
group of Compounds, identified by VERTEX as potential additional lead molecules
having the same principal mode of action, from which the Development Candidate
was selected.

 

1.4                               “Bulk Drug Substance” shall mean a Drug
Product Candidate in bulk crystal, powder or other form suitable for
incorporation in a Drug Product.

 

1.5                               “CF” means the disease known as Cystic
Fibrosis.

 

1.6                               “CF Field” means the treatment of humans
diagnosed with CF.

 

3

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

1.7                               “CFTR” shall mean a CF transmembrane
conductance regulator protein which has the biological effect of transporting
molecules across human cellular membranes.

 

1.8                               “Compound” shall mean a chemical compound,
including salts and prodrugs thereof, which is synthesized and/or tested by or
under the direction of VERTEX or its Affiliates during the term of the Research
Program under this Agreement, or which was synthesized and/or tested by and/or
under the direction of Aurora or its Affiliates under the Original Agreement;
which is either a Potentiator or a Corrector, or both; and which [***]

 

1.9                               “Controlled” (except in the context of Section
1.1) shall mean the legal authority or right of a party hereto to grant a
license or sublicense of intellectual property rights to another party hereto,
or to otherwise disclose proprietary or trade secret information to such other
party, without breaching the terms of any agreement with a Third Party,
infringing upon the intellectual property rights of a Third Party, or
misappropriating the proprietary or trade secret information of a Third Party.

 

1.10                        “Corrector” shall mean a Compound which, as its
principal mode of therapeutic action, modulates the biological effect of CFTR by
increasing [***]

 

1.11                        “Development Candidate” shall mean a Compound that
meets the Development Candidate Criteria for the initiation of a Development
Program for the treatment of CF, and which is the subject of a notice from
Vertex to CFFT that Vertex intends to commence formal pre-clinical development
of the Compound in the Field pursuant to the provisions of Section 3.1 hereof.

 

4

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

1.12                        “Development Candidate Criteria” shall mean the
criteria set forth in Schedule 1.14 hereto which shall be applicable to any
Compound selected by Vertex as a Development Candidate hereunder.

 

1.13                        “Development Candidate Information” will mean a full
summary of all material information known to VERTEX about a Development
Candidate, which CFFT reasonably needs in order to assess the potential of that
Development Candidate as a treatment for CF and to pursue CFFT’s Special Rights
under Sections 10.5 and 10.6, if they are applicable.  Development Candidate
Information will also include comparable information known to VERTEX concerning
Compounds which are Back-up Compounds, as defined herein, to the Development
Candidate which is the subject of the Development Candidate Information.

 

1.14                        “Development Candidate Milestone” shall have the
meaning ascribed to it in Section 4.4 hereof.

 

1.15                        “Development Plan” shall have the meaning ascribed
to it in Section 3.2.2 hereof.

 

1.16                        “Development Program” shall mean activities
associated with development of a Drug Product Candidate which are conducted by
or at the direction of Vertex, its Affiliates, licensees or sublicensees,
including but not limited to (a) manufacture and formulation of Drug Product
Candidates for use in pre-clinical, non-clinical and clinical studies;
(b) pre-clinical and non-clinical animal studies; (c) planning, implementation,
evaluation and administration of human clinical trials; (d) manufacturing
process development, scale-up and manufacture/analysis/QC/QA of Drug Product for
clinical trials; (e) preparation and submission of applications for Regulatory
Approval; and (f) post-market surveillance of approved drug

 

5

--------------------------------------------------------------------------------

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

indications, as required or agreed as part of a marketing approval by any
governmental regulatory authority.

 

1.17                        “Drug Product” shall mean a finished dosage form
which is prepared from Bulk Drug Substance and is ready for administration to
the ultimate consumer as a pharmaceutical.

 

1.18                        “Drug Product Candidate” shall mean any Development
Candidate for which a Development Program has commenced under Section 3.1
hereunder.

 

1.19                        “Effective Date” shall mean April 1, 2004.

 

1.20                        “Field” shall mean the treatment of conditions or
diseases in the CF Field and the Pulmonary Field.

 

1.21                        “First Commercial Sale” shall mean the first sale of
a Drug Product by Vertex or an Affiliate, licensee or sublicensee of Vertex in a
country in the Territory following Regulatory Approval of the Drug Product in
that country or, if no such Regulatory Approval or similar marketing approval is
required, the date upon which the Drug Product is first commercially launched in
that country.

 

1.22                        “FTE” shall mean the equivalent of the work of one
Vertex scientist or other project managerial professional, full time for one
year, on or directly related to the Research Program.  Work in the Research
Program can include, but is not limited to the following activities that relate
solely to the Research Program:  (i) experimental laboratory work, (ii) project
and research management, (iii) intellectual property creation, (iv) management
activities directed toward evaluation of the commercial potential of a possible
Drug Candidate, (v) recording and writing up results, (vi) reviewing literature
and references, (vii) holding scientific

 

6

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

discussions, (viii) traveling to and attending appropriate seminars and
symposia, (ix) and carrying out Joint Research Committee duties.  Activities
included in calculating FTE’s shall not include negotiation of this Agreement or
modifications or extensions thereof or administration activities such as
accounting, invoicing, personnel related activities or the like.  Moreover,
activities specified in (iv) through (ix) above shall be taken into account only
when performed by individuals substantially all of the activities of whom are
otherwise dedicated to the Research Program.  FTE’s shall include equivalent
scientific work in the Research Program delegated to and carried out by
contractors, under the general direction of Vertex scientists; provided, that
not more than half of the total Research Program FTEs shall be delegated to
Third Parties.  FTE’s which result from work delegated to and carried out by
contractors, if not separately accounted for by the contractor, will be computed
by dividing the total amount of the contractor’s invoice by [***], and the
resulting FTE calculation will be separately identified by Vertex on its reports
provided to CFFT under Section 4.3 hereof.

 

1.23                        “Joint Research Committee” or “JRC” shall have the
meaning ascribed to it in Section 2.6 of Agreement.

 

1.24                        “Joint Steering Committee” or “JSC” shall have the
meaning ascribed to it in Section 2.7 of Agreement.

 

1.25                        “Net Sales” with respect to any Drug Product shall
mean the gross amount invoiced by Vertex and any Vertex Affiliate, licensee or
sublicensee for that Drug Product sold in bona fide, arms-length transactions to
Third Parties for use in the Field, less (i) quantity and/or cash discounts from
the gross invoice price which are actually allowed or taken; (ii) freight,
postage and insurance included in the invoice price; (iii) amounts repaid or
credited by reasons

 

7

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

of rejections or return of goods or because of retroactive price reductions
specifically identifiable to the Drug Product; (iv) amounts payable resulting
from government (or agency thereof) mandated rebate programs; (v) third-party
rebates to the extent actually allowed; (vi) invoiced customs duties and sales
taxes (excluding income, value-added and similar taxes), if any, actually paid
and directly related to the sale that are not reimbursed by the buyer; and
(vii) any other specifically identifiable amounts included in the Drug Product’s
gross invoice price that should be credited for reasons substantially equivalent
to those listed above; all as determined in accordance with Vertex’s usual and
customary accounting methods, which are in accordance with generally accepted
accounting principles.

 

1.25.1               In the case of any sale or other disposal of a Drug Product
between or among Vertex and its Affiliates, licensees and sublicensees, for
resale, Net Sales shall be calculated as above only on the value charged or
invoiced on the first arm’s-length sale thereafter to a Third Party;

 

1.25.2               In the case of any sale which is not invoiced or is
delivered before invoice, Net Sales shall be calculated at the time of shipment
or when the Drug Product is paid for, if paid for before shipment or invoice;

 

1.25.3               In the case of any sale or other disposal for value, such
as barter or counter-trade, of any Drug Product, or part thereof, other than in
an arm’s length transaction exclusively for money, Net Sales shall be calculated
as above on the value of the consideration received or the fair market price (if
higher) of the Drug Product in the country of sale or disposal;

 

1.25.4               In the event the Drug Product is sold in a finished dosage
form containing the Drug Product in combination with one or more other active
ingredients (a “Combination

 

8

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

Product”), the Net Sales of the Drug Product, for the purposes of determining
royalty payments, shall be determined by [***]  The principles of this section
shall also apply to a Combination Product in the event Sections 10.5.5, 10.5.6
and 10.6.2 are applicable.

 

9

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

1.26                        “Patents” means all existing patents and patent
applications and all patent applications hereafter filed, including any
continuation, continuation-in-part, division, provisional or any substitute
applications, any patent issued with respect to any such patent applications,
any reissue, reexamination, renewal or extension (including any supplementary
protection certificate) of any such patent, and any confirmation patent or
registration patent or patent of addition based on any such patent, and all
foreign counterparts of any of the foregoing.

 

1.27                        “Person” means any individual, corporation,
partnership, association, joint-stock company, trust, unincorporated
organization or government or political subdivision thereof.

 

1.28                        “Positive Control” shall mean with respect to a
Corrector, the Compound known as [***], and with respect to a Potentiator, the
Compound known as [***], except as otherwise agreed by the Parties.

 

1.29                        “Potentiator” shall mean a Compound which, as its
principal mode of therapeutic action, modulates the biological effect of CFTR by
enhancing the gating activity of ΔF508 CFTR present in the apical cell membrane.

 

1.30                        “Prime Rate” shall mean the average prime rate
published in the Wall Street Journal during the relevant period.

 

1.31                        This section has been intentionally left blank.

 

1.32                        “Pulmonary Field” shall mean the treatment of
diseases of the human pulmonary tract or lungs, other than CF.

 

10

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

1.33                        “Regulatory Approval” shall mean, with respect to
any country, all authorizations by the appropriate governmental entity or
entities necessary for commercial sale of a Drug Product in that country
including, without limitation and where applicable, approval of labeling, price,
reimbursement and manufacturing.  “Regulatory Approval” in the United States
shall mean final approval of a new drug application pursuant to 21 CFR § 314,
permitting marketing of the applicable Drug Product in interstate commerce in
the United States.  “Regulatory Approval” in the European Union shall mean final
approval of a Marketing Authorization Application, or equivalent.

 

1.34                        “Research Plan” shall have the meaning set forth in
Section 2.4 hereof.

 

1.35                        “Research Program” shall mean all research
activities undertaken under this Agreement associated with the identification
and design of Compounds and Development Candidates as provided herein; including
but not limited to the identification and initial testing of Compounds; the
conduct of those activities referenced in the Development Candidate Criteria
with respect to Compounds; selection of Development Candidates and the
presentation of those Development Candidates and related Development Candidate
Information to CFFT.

 

1.36                        “Research Termination Date” shall mean the earlier
of December 31, 2005 or the date upon which the Research Program is terminated
under Article X.

 

1.37                        “Termination Know-How Package” shall mean, for the
Research Program generally or for a particular Program (Primary or Alternate)
within the Research Program, as the context may require, (a) all data and study
results (including formulae for calculating EC50 and efficacy) from in vitro and
in vivo efficacy testing and experimentation conducted with respect to Compounds
under that Program, pursuant to the applicable Research Plan or Subplan, all as

 

11

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

recorded in electronic form in Vertex’s electronic database known as VERDI
(Vertex Research Data Interface), and including Compound structure information;
(b) standard operating procedures for the following assays: [***] all as
conducted with commercially available instruments and equipment, and any other
assay the creation of which was substantially paid for by CFFT under the
Research Program or the Original Agreement and supported by medicinal chemistry
during the Research Program or the Original Agreement; and (c) any physical
stocks of Compounds from the Program which are on hand on the date of
Interruption, and information on chemical routes Controlled by Vertex for
synthesis of additional stocks of Compounds.

 

1.38                        “Territory” shall mean worldwide.

 

1.39                        “Third Party” shall mean any person or entity which
is not a party or an Affiliate of any party to this Agreement.

 

1.40                        “Third Party Referral” shall mean the procedure for
resolution of certain disputes hereunder which is set forth in
Section 12.2(b) hereof.

 

1.41                        “Vertex CF Technology” shall mean all data,
technical information, know-how, inventions (whether or not patented) trade
secrets, processes and methods discovered or developed, and Controlled by Vertex
or its Affiliates, in the course of its performance of the Research Program
under this Agreement, or in the course of activities undertaken by Vertex or 
Aurora under the Original Agreement, and related to CFTR modulation; provided,
however, that the term “Vertex CF Technology” shall not apply to Vertex’s
general drug design technology whether in hardware or software form, tangible or
intangible.

 

12

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

1.42                        “Vertex Patents” shall mean any Patents Controlled
by Vertex or its Affiliates claiming Vertex CF Technology.

 

ARTICLE II— RESEARCH PROGRAM

 

2.1                               Commencement; Objective.

 

Research under the Original Agreement commenced on May 19, 2000 and is being
continued under this Agreement pursuant to the Research Program described
below.  Vertex will be principally responsible for the conduct of the Research
Program and CFFT will provide financial support, consultation and advice as
provided herein and through its participation on the JRC and the JSC as provided
below.  The Research Program will be directed toward the identification of
Development Candidates which are suitable for development and commercialization
as human therapeutics for the treatment of CF.

 

2.2                               Term.

 

The Research Program will be deemed to have commenced on the Effective Date, and
will conclude on December 31, 2005, unless extended by agreement of the parties
(including any such extension, the “Research Termination Date”), or unless
earlier terminated in accordance with the provisions of Article X hereof.  The
parties may discuss at any time whether, and upon what basis, the Research
Program might be extended beyond the initial Research Termination Date, and
those discussions may include proposed extensions under Section 2.9 hereof.

 

13

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

2.3                               Research Diligence.

 

The common objective of the parties is to identify Development Candidates as
soon as practicable for worldwide development and marketing under the terms of
this Agreement.  Vertex will work diligently and use all reasonable efforts,
consistent with prudent business judgment, to identify Development Candidates
and to commence the development of those Development Candidates as Drug Product
Candidates.  Vertex will dedicate to the Research Program at least that level of
staffing referenced in Section 4.1 hereof, and expects to employ an optimal
combination of experience and training in the CF Field.

 

2.4                               Research Plan.

 

2.4.1                      General.  Vertex and CFFT have agreed upon an overall
research plan for the Research Program, a copy of which is attached to this
Agreement as Exhibit 2.4.  The JRC will review and evaluate the Research Plan,
taking into consideration ongoing research outcomes and other scientific and
commercial developments, at each meeting of the JRC after the Effective Date,
and any resulting modifications will be incorporated into the Research Plan (the
original plan, and any such modifications are referred to herein as the
“Research Plan”).  Modifications to the Research Plan may be proposed by either
Vertex or CFFT and will be reviewed by the JRC before being adopted.  Any
modification to the Research Plan that would (a) reduce the levels of FTE
resources to be devoted by Vertex to the Research Program below the minimum
provided in Section 4.1; or (b) materially alter the overall allocation of
Research Program resources between the Primary and the Alternate Program, from
the allocation specified in Section 4.1 hereof or (c) materially alter the goals
and/or scientific focus of the Research Plan, shall not be adopted

 

14

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

without the approval of CFFT, which will act expeditiously on any such proposal
made by Vertex.

 

2.4.2                      Primary and Alternate Programs.  Potentiators and
Correctors are thought to operate through different CFTR modulator mechanisms. 
Based on research efforts conducted under the Original Agreement and during
2004, Vertex in consultation with CFFT will determine, on or before the end of
2004, whether in its judgment the development of Potentiators or Correctors
represents the most promising approach to disease modification in the Field,
based on scientific, regulatory, medical and business considerations. 
Thereafter, Vertex’s activities under the Research Program aimed at identifying
Development Candidates which act through the mechanism deemed by Vertex to be
the most promising — either Potentiator or Corrector — will be called the
“Primary Program” of research, and research activity directed toward the other
mechanism will be referred to as the “Alternate Program.”

 

2.4.3                      Primary and Alternate Subplans.  As soon as
practicable after the Primary and Alternate Programs have been designated,
Vertex will prepare and submit to the JRC for its review and comment research
plans for the Primary Program (a “Primary Subplan”) and the Alternate Program
(an “Alternate Subplan”) in each case covering the balance of the time remaining
until the Research Termination Date.  The Plans will be accompanied by budgets
for the remaining period prior to the Research Termination Date.  The budgets
will each specify the aggregate amounts allocated for internal FTE’s and other
costs and the aggregate amounts allocated for external FTE’s and other costs,
and will be otherwise consistent with the requirements of Section 4.1 hereof. 
The date upon which the Primary Subplan, the Alternate

 

15

--------------------------------------------------------------------------------

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

Subplan, and the related budgets have been submitted to the JRC shall be called
the “Primary Program Designation Date.”

 

2.5                               CFFT Special Rights at Program Selection
Point.

 

If CFFT shall disagree with Vertex’s choice in designating the Primary Program,
it may refer the matter to the JSC for review under Section 2.7.1(iii) hereof,
and may in any event:

 

2.5.1                      Accept any decision of the JSC and proceed
accordingly; or

 

2.5.2                      Terminate support of the Primary and Alternative
Programs upon the terms and with the consequences specified in Section 10.5
hereof;

 

2.6                               Joint Research Committee.

 

2.6.1                      Composition and Purposes.  Vertex and CFFT have
established a Joint Research Committee (“JRC”) consisting of at least [***] (as
may be increased or decreased by the JRC), half of whom shall be designated from
time to time by each party.  If the JRC chooses to designate a Committee Chair,
the Chair will be appointed from among the members of the Committee designated
by VERTEX.  The JRC shall meet formally no less frequently than once in each
three (3) month period during the Research Program, and at such time and
location, as may be established by the Committee, for the following purposes:

 

(i)                            To review reports prepared by Vertex, which shall
be submitted to the JRC within fifteen (15) days prior to each meeting, and
shall include a thorough summary in written text of progress made during

 

16

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

the preceding three month period under the Research Plan (although chemical
structures will only be disclosed to CFFT in the context of a publication
referenced in Article VII hereof, or as part of the Termination Know-How Package
provided to CFFT in connection with an Interruption) and to CFFT’s chemistry
advisors in accordance with the following sentence.  Chemical Structures will be
separately disclosed to CFFT’s chemistry advisors serving on the JRC, who will
agree to maintain the confidentiality of the structures, to allow them to
fulfill their JRC responsibilities; provided that Vertex shall not be required
to disclose structures to any advisors other than CFFT’s chemistry advisors who
are currently working with Vertex on CFFT’s behalf, and to any other chemistry
advisors approved by Vertex, which approval shall not be unreasonably withheld.

 

(ii)                        To review and discuss the Research Plan, and the
Primary and the Alternate Subplans prepared by Vertex as provided in
Section 2.4.3 above, and evaluate any proposed revisions to any of those Plans;

 

(iii)                    To assist Vertex in determining as soon as possible
whether the Potentiator or Corrector approach should be the subject of the
Primary Program; and

 

17

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

(iv)                       To review Development Candidates proposed by Vertex
and to assess whether a given Development Candidate proposed by Vertex meets the
Development Candidate Criteria.

 

Vertex shall prepare and deliver minutes of the meeting to the members of the
JRC, within thirty (30) days after the date of each meeting, setting forth,
inter alia, all decisions of the JRC, and including as an attachment the report
on the progress of work performed required by Section 2.6.1(i).

 

2.6.2                      Decision-Making.

 

(i)                            Each of Vertex and CFFT shall have one vote on
the JRC.  The objective of the JRC shall be to reach agreement by consensus on
all matters within the scope of the Research Plan or any Subplan.  However, in
the event of a deadlock with respect to any action (which shall be deemed to
have occurred if either party shall request a vote of the JRC on a matter and
that vote shall either not be taken within thirty (30) days of the request or if
taken shall result in a tie vote) and subject to the procedure set forth in
subsections (ii) and (iii) below as to certain matters, the vote of Vertex,
rendered after reasonable and open discussion among the members of the JRC,
shall be final and controlling.

 

(ii)                        Notwithstanding the foregoing, with respect to JRC
decisions

 

18

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

(x) as to which approach — Potentiator or Corrector — should be the subject of
the Primary Program, any disagreement between the parties that cannot be
resolved within thirty (30) days by the JRC shall be referred to the JSC and,
failing agreement, Vertex’s selection shall be controlling and CFFT shall have
the alternatives set forth in Sections 10.5.1 and 10.5.3 below; and

 

(y) as to whether or not a given Compound proposed by Vertex as a Development
Candidate actually meet the Development Candidate Criteria, any disagreement
between the parties that cannot be resolved within thirty (30) days by the JRC
shall be referred to the JSC for resolution and if not resolved within seven
(7) business days after referral, shall be referred for resolution by the Chief
Executive Officer of Vertex and the Chief Executive Officer of CFFT, and failing
resolution, the matter will be referred for final decision under the provisions
of Section 12.2(b) of this Agreement; and

 

(z) as to the nature and extent of any additional Development Candidate Criteria
referenced in Section 2.6.3 hereof, if any disagreement cannot be resolved by
the JRC

 

19

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

and the JSC as provided in (x) above, then there will be no change in the
Development Candidate Criteria.

 

(iii)                    Notwithstanding the provisions of
Section 2.6.2(i) hereof, if Vertex and CFFT deadlock on any matters being
considered by the JRC which might have a significant impact on the time or
likely success of the Research Program (other than those matters addressed in
Section 2.6.2(ii) hereof), the matter shall be referred to the JSC for
resolution in accordance with Section 2.7.1(iii) hereof.

 

(iv)                       Each party shall retain the rights, powers, and
discretion granted to it under this Agreement, and the JRC shall not be
delegated or vested with any such rights, powers or discretion except as
expressly provided in this Agreement.  The JRC shall not have the power to amend
or modify this Agreement, which may only be amended or modified as provided in
Section 12.15.

 

2.6.3                      Additional Development Candidate Criteria.  The
parties acknowledge that it may be necessary or appropriate to adopt additional
Development Candidate Criteria which more specifically define the
pre-development characteristics of Compounds which the parties believe may be
suitable for development and commercialization based upon the particular mode of
action of that Compound as a Potentiator or Corrector.  The parties will use
good faith efforts through their respective representatives on the JRC to agree
on any such additional Development Candidate Criteria as soon as practicable
after a change is proposed to the JRC by

 

20

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

either party.  Any disagreements with respect to the selection of additional
Development Candidate Criteria hereunder will be addressed as provided in
Section 2.6.2(ii).

 

2.7                               Joint Steering Committee.

 

2.7.1                      Composition and Purposes.  Vertex and CFFT have
established and will continue to participate in a Joint Steering Committee
(“JSC”) which shall consist of an equal number of senior management personnel as
may be agreed by the parties from time to time.  The JSC shall initially have
six (6) members.  If the JSC chooses to designate a Committee Chair, the Chair
will be appointed from among the members of the JSC designated by Vertex.  The
JSC shall meet semi-annually, or with such other frequency, and at such time and
location, as may be established by the Committee, for the following purposes:

 

(i)                            To provide general oversight of the Research
Program ;

 

(ii)                        To periodically review the overall goals and
strategy of the Research Program;

 

(iii)                    To discuss and attempt to resolve any deadlocked issues
submitted to it by the JRC, although the vote of Vertex’s representatives shall
prevail if the JSC is unable to reach a consensus on any matter other than
matters referred to it under Section 2.6.2(ii)(x) and 2.6.2 (ii)(z), which shall
be resolved as provided therein.

 

21

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

2.8                               Exchange of Information.

 

2.8.1                      Vertex will share information with the JRC, as soon
as it is available, necessary to facilitate mutual understanding of the status
of the Research Program and decision-making in connection therewith.

 

2.8.2                      CFFT shall not use Vertex CF Technology (excluding
information which is no longer subject to confidentiality restrictions under
Article V by reason of the exceptions set forth in Section 6.2) for any purpose,
including the filing of patent applications containing such information, without
Vertex’s consent, except as otherwise explicitly permitted in this Agreement.

 

2.9                               Extension of Research Termination Date.

 

Vertex and CFFT may extend the term of the Research Program, or the term of
either the Primary Program or the Alternate Program, by mutual agreement.  Any
party desiring such an extension shall notify the other party in writing of that
fact not less than sixty (60) days prior to the initial Research Termination
Date.  That notice shall include a summary of the material terms upon which the
extension is proposed.  The general expectation of the parties is that any such
extension would be undertaken on terms substantially identical to those which
appear in this Agreement, except that CFFT would bear only [***] of Vertex’s
on-going research costs.  Any such proposal that relates to an extension of the
Research Program, generally, shall be called a “Research Extension Proposal,”
and proposals that relate to extensions of the Primary Program or the Alternate
Program, respectively, shall be called a “Primary Extension Proposal” or an
“Alternate Extension Proposal.”

 

22

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

2.10                        Third Party Testing.

 

At CFFT’s written request (a “Testing Request”) delivered as provided below,
Vertex will supply to an “Agreed Lab” reasonably adequate quantities of its
“Lead Compounds” as necessary to enable the Agreed Lab to conduct in vitro
testing of the efficacy and potency of the Lead Compounds in agreed CF assay
models.  All such testing will be undertaken at the expense of CFFT in addition
to any funding otherwise provided hereunder.

 

An “Agreed Lab” is a commercial testing laboratory unaffiliated with either CFFT
or Vertex and reasonably acceptable to both, which (a) specializes in rendering
services to the pharmaceutical industry and has nationally recognized expertise
in the testing of pharmaceutical compounds; (b) has a superior reputation for
integrity in dealing with the proprietary information of others and would be
free of any real or apparent conflict of interest in performing the services
which are the subject of this Section 2.10; and (c) is bound by the terms of a
confidentiality agreement with Vertex which is customary in form and content,
which covers the testing contemplated by this Section 2.10, and which permits
the Lab to report to CFFT, directly, the results which it obtains with respect
to efficacy and potency of the Lead Compounds, but only those results.

 

A “Testing Request” is a written request relating to the testing of Lead
Compounds from either or both of the Primary and the Alternate Programs, which
is delivered by CFFT to Vertex during any of the following periods:  (i) the
ninety day period beginning on the Primary Program Designation Date; (ii) the
ninety day period prior to the due date for delivery to Vertex of any Early
Termination Notice under Section 10.5.2 hereof; and (iii) the sixty day period
beginning

 

23

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

with the delivery by either party to the other of a Research Extension Proposal
as provided in Section 2.9 hereof.

 

“Lead Compounds” shall mean not more than two Compounds from each Program —
Primary or Alternate - for which a Testing Request is delivered, none of which
are a Development Candidate, which meet the following criteria:  (i) the
Compound(s) have been selected by Vertex from the Primary Program and/or the
Alternate Program, as relevant to the Testing Request (assuming CFFT has not
terminated the Alternate Program under the provisions of Section 10.5.3
hereof);  (ii) each Compound will be representative of those Compounds in each
Program which Vertex believes to be the most promising as potential Drug
Products; and (iii) each Compound shall have been previously tested by Vertex,
in vitro, as to potential efficacy and potency in CF, and the results of that
testing shall have been provided to CFFT.

 

Vertex and CFFT acknowledge that commercially available assays for the testing
of Lead Compounds may yield results which are less robust than the results
obtained by Vertex in its own proprietary assays.  The parties also acknowledge
that the transfer of Vertex’s proprietary assays to an Agreed Lab may be
difficult, and the results less than satisfactory, without a commitment of
substantial time and effort by Vertex which, if undertaken, may adversely impact
the progress of the Research Program.  Therefore, the parties agree that
Vertex’s responsibility for the testing provided under this Section 2.10 shall
be limited as follows:  (a) Vertex will cooperate with CFFT in the selection of
an Agreed Lab as soon as practicable following the Effective Date, as may be
requested by CFFT, and thereafter will assist in the determination whether
commercially available assays conducted by the Lab are likely to provide
satisfactory results; (b) Vertex will

 

24

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

provide the Lab with requisite amounts of each Lead Compound, in connection with
formal Testing Requests from CFFT as provided above, and up to three additional
Compounds from each of the Primary or Alternate Programs, out of any supplies
which Vertex may have on hand, the chemical structures of which have been
published by Vertex in peer-reviewed journals or through posters or
presentations at scientific conferences, which the Agreed Lab may use for
control purposes;  (c) Vertex will provide telephone consulting to appropriate
representatives of the Agreed Lab concerning applicable assay methodology;
(d) if the parties conclude that conventional testing will not yield adequate
results, and upon the formal written request of CFFT rendered with due regard to
[***] to establish an assay based on proprietary protocols from Vertex, Vertex
will provide its proprietary assay protocol to the Agreed Lab sufficiently in
advance of any testing provided for in this Section 2.10 to accommodate such
testing, under provisions of confidentiality, restricted access and non-use (for
other than testing hereunder), and will ensure that appropriate Vertex
representatives are available by telephone from time to time to answer questions
and otherwise assist the Agreed Lab representatives in their efforts to
establish Vertex’s proprietary assay.  Vertex shall in no event be responsible
for any failure by the Agreed Lab to establish an effective assay using Vertex’s
protocols, nor shall any time periods provided herein for action by CFFT be
extended by reason of any such failure.

 

ARTICLE III- DEVELOPMENT

 

3.1                               Commencement of Development Program.

 

As soon as Vertex has identified a Development Candidate which it believes meets
the Development Candidate Criteria, it will so notify CFFT and the JRC and will
include

 

25

--------------------------------------------------------------------------------

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

with that notice the Development Candidate Information with respect to that
Development Candidate and its Back-up Compounds.  Vertex will promptly commence
and pursue a Development Program with respect to that Development Candidate, at
its expense, applying diligent, commercially reasonable efforts to develop Drug
Product Candidates into Drug Products, consistent with those used by Vertex for
its own compounds of similar potential.

 

3.2                               Joint Development Committee.

 

3.2.1                      Formation and Responsibilities.  As soon as
practicable after the commencement by Vertex of a Development Program with
respect to a Drug Product Candidate, VERTEX will establish a Joint Development
Committee (“JDC”) which shall include a representative designated by CFFT. 
Additional JDC’s, which shall also include one CFFT representative, may be
established from time to time in connection with the development of additional
Drug Product Candidates.  The JDC (or its successor organization, as designated
by Vertex) will be the principal organization through which the development of a
Drug Product Candidate is planned, administered, evaluated and completed,
subject to appropriate review and approval at senior management levels as
required by VERTEX from time to time.  In addition to the CFFT member, the JDC
will typically have members from the various functional groups (e.g., research,
preclinical safety, clinical, regulatory, marketing) which are or will be
expected to be involved in development and launch of the Drug Product
Candidate.  VERTEX will appoint the JDC Chair.  The JDC will typically meet at
least quarterly, depending on the level of current development activity, and
will be responsible for preparation and implementation of the Development Plan
described in Section 3.2.2 below with respect to each Drug Product Candidate.

 

26

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

3.2.2                      Development Plan.  The JDC shall be responsible for
review of the goals and strategy for development of each Drug Product Candidate
and shall prepare and oversee the implementation of an overall Development Plan
for each Drug Product Candidate.  The Development Plan shall, among other
things, detail, schedule and fully describe the proposed toxicology studies,
clinical trials, regulatory plans, clinical trial and commercial material
requirements, and process development and manufacturing plans for each Drug
Product Candidate, along with relevant budget information for the described
items, and will outline the key elements involved in obtaining Regulatory
Approval in each country where the Drug Product is to be marketed.

 

3.2.3                      Meeting Materials.  The JDC will consider all
information that is material to an assessment of the status, direction and
progress of the Development Program, including all clinical trials protocols,
data and reports.  The JDC Chair will ensure that minutes are prepared and
distributed to each member of the JDC promptly after each meeting.  Those
minutes shall contain a report on the activities of the JDC during its meeting. 
CFFT’s representative on the JDC will receive all documents and information
distributed or communicated to members of the JDC, and may review copies of all
other information material to the development of a Drug Product Candidate unless
the JDC denies access to that information for demonstrable competitive reasons.

 

3.2.4                      CFFT and its Affiliates will use good faith efforts
to enlist the Therapeutic Development Network and its resources and expertise in
support of the development efforts for each Drug Product Candidate, and will
involve appropriate Vertex representatives in that effort.

 

27

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

3.3                               Development Responsibility and Costs.

 

Vertex will have sole responsibility for, and bear the cost of conducting, the
Development Program with respect to each Drug Product Candidate.

 

3.4                               Regulatory Approvals.

 

Vertex shall be solely responsible for preparing and submitting registration
dossiers for Regulatory Approval of Drug Product Candidates in the Territory.

 

3.4.1                      Vertex Ownership.  All Regulatory Approvals shall be
held by and in the name of Vertex, and Vertex shall own all submissions in
connection therewith.

 

3.4.2                      Principal Interface.  All formulary or marketing
approvals shall also be obtained by and in the name of Vertex, and Vertex will
be the principal interface with and will otherwise handle all interactions with
regulatory agencies concerning any Drug Product.

 

3.4.3                      Regulatory Meetings.  If requested by Vertex, CFFT
will arrange for one or more representatives of CFFT to participate in meetings
between representatives of Vertex and any of the FDA, the EMEA and Koseisho (MHW
Japan), to the extent that Vertex reasonably believes that representatives from
CFFT would further the regulatory approval process.

 

28

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

ARTICLE IV — PAYMENTS

 

4.1                               Staffing and Research Support Payments.

 

CFFT will make the payments to Vertex specified below during 2004 and 2005 in
support of the Research Program under this Agreement.

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

Total

 

$

21.281

 

 

Vertex will dedicate a minimum average [***] during its term, [***]  Unless
otherwise agreed in writing by CFFT, from and after the earlier of the date upon
which Vertex notifies CFFT of its selection of a Primary and an Alternate
Program, Vertex will devote [***] to the Alternate Program, and will apply
[***].  Subject to the foregoing requirements, the research support specified
above can be allocated as Vertex may determine in good faith between in-house
and outside resources, between the Primary Program and the Alternative Program,
and between and among individual budget line items.

 

4.2                               Budget.

 

The initial budget for the Research Program is attached hereto as Exhibit 4.2
(the “Initial Budget”).  Any material revisions to the Initial Budget which
would result in an increase

 

29

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

in total funding for the Research Program, or which are specified in
Section 2.4.1, will require the prior approval of CFFT.  Any other adjustments
to the Research Program budget may be undertaken by Vertex with prior notice to,
but without prior approval from, CFFT.  The Initial Budget as revised or
adjusted pursuant to the foregoing and in effect at any given time, shall be
called the “Current Budget.”  Vertex will provide CFFT with quarterly reports,
within thirty (30) days after the end of each quarter, showing expenses incurred
under the Research Program during the quarter just ended against budgeted
expenses for that quarter.

 

4.3                               Payments.

 

Payments due under the Current Budget on account of internal FTEs shall be made
by CFFT [***].  Payments due under the Current Budget on account of external
costs shall be made by CFFT [***]  All payments shall be made without deduction
for withholding or other similar taxes, in United States dollars to the credit
of such bank account as may be designated by Vertex in writing to CFFT.  Any
payments which fall due on a date which is a legal holiday in The Commonwealth
of Massachusetts may be made on the next following day which is not a legal
holiday in the Commonwealth.  On or before each of March 1, 2005 and March 1,
2006, Vertex will provide CFFT with an accounting of all internal FTE costs and
outsourcing costs incurred under the Research Program during the most recently
concluded calendar year.  Internal FTE costs will be calculated [***].  Costs
incurred will be compared with funds provided by CFFT on account of that year,
and [***].

 

4.4                               Clinical Trial Commencement Milestone.

 

CFFT will pay to Vertex the sum of $1.5 million (the “Development Candidate
Milestone”) with respect to the first Drug Product Candidate under the Research
Program to

 

30

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

commence human clinical trials of that Drug Product Candidate in any country
with a generally accepted system of Regulatory Approvals.  The first human
clinical trial of a Drug Product Candidate will be deemed to have commenced when
that Candidate is first dosed in a human under a clinical trial protocol which
has been approved by the relevant oversight authority in the country in which
the trial is being conducted.  Payment with respect to a Drug Product Candidate
will be made within thirty (30) days after receipt by CFFT of notice from Vertex
that human clinical trials of that Drug Product Candidate have commenced.

 

4.5                               Records.

 

Vertex shall keep accurate records and books of accounts containing all data
reasonably required for the calculation and verification of FTE’s employed, and
outsourcing costs incurred, by Vertex in the Research Program.  CFFT, through an
independent accounting firm unaffiliated with either CFFT or Vertex, shall have
the right at its expense to audit Vertex’s relevant records to verify compliance
with FTE and other research funding allocation requirements hereunder.

 

At CFFT’s request, VERTEX shall make those records available, no more than once
a year, during reasonable working hours, for review by a recognized independent
accounting firm acceptable to both parties, at CFFT’s expense, for the sole
purpose of verifying the accuracy of those records in the calculation of
Research Program FTEs and outsourcing costs.  Vertex shall not, however, be
required to retain or make available to CFFT or its accountants, any such
records or books of account for either 2004 or 2005, beyond thirty-six (36)
months from the termination of the Research Program.  CFFT shall cause the
accounting firm to retain all such information in confidence.

 

31

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

In the event that the aggregate costs actually chargeable to the Research
Program during any year are less than the amount previously advanced to Vertex
by CFFT and properly attributable to that year (a “Negative Difference”), in
addition to reimbursing CFFT for the Negative Difference plus interest
calculated at [***] if the Negative Difference is more than [***] then Vertex
shall also pay the reasonable costs of the independent accountant employed by
CFFT in the review.

 

4.6                               Payments Due Under the Original Agreement.

 

Vertex acknowledges that no further milestone payments, beyond those made to
Vertex prior to the Effective Date of this Agreement under the Original
Agreement.  Outsource costs incurred by Vertex under the Original Agreement
prior to the Effective Date will be reimbursed by CFFT under the terms of the
Original Agreement from available funds provided under the Original Agreement. 
Except as specified in the preceding sentence, neither Vertex nor CFFT shall
have any remaining obligations under the Original Agreement after the Effective
Date.

 

ARTICLE V — COMMERCIALIZATION; ROYALTIES

 

5.1                               Marketing and Promotion.

 

Vertex and/or its licensees and sublicensees shall have exclusive rights to
market, sell and distribute all Drug Products in the Territory, subject to the
Special CFFT Rights provided in Sections 10.5 and 10.6 below.

 

32

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

5.2                               Due Diligence.

 

Vertex shall use diligent and commercially reasonable efforts consistent with
the requirements of the Development Program and sound and reasonable business
practices and judgment to effect introduction of Drug Products into major
markets in North America and Europe as soon as reasonably practicable, devoting
the same degree of attention and diligence to those efforts that it devotes to
similar activities for its other products of comparable market potential.

 

5.3                               Royalties.

 

5.3.1                     Net Sales in the Field.  Vertex shall pay to CFFT the
following royalties on annual Net Sales of each Drug Product:

 

[***]

 

[***]  Net Sales under this Section 5.3.1 shall not in any event include any Net
Sales of Drug Products which are the subject of the royalty obligations set
forth in Sections 5.3.2, 10.5.4, 10.5.5, and 10.5.6 hereof.

 

5.3.2                     Net Sales outside the Field.  Vertex shall pay CFFT a
royalty of [***] of annual Net Sales of each Drug Product for use outside the
Field.

 

33

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

5.4                               Sales Reports.

 

(a)                                  After the First Commercial Sale of a Drug
Product, Vertex shall furnish or cause to be furnished to CFFT on a quarterly
basis a written report or reports covering each calendar quarter (each such
calendar quarter being sometimes referred to herein as a “reporting period”)
within sixty days after the close of each quarter showing, for Net Sales in the
Field and, separately, for Net Sales outside the Field, (i) the Net Sales of
each Drug Product in each country in the world during the reporting period by
Vertex and each Affiliate, licensee and sublicensee; (ii) the royalties, payable
in U.S. dollars (“Dollars”), which shall have accrued under Section 5.3 hereof
in respect of such sales and the basis of calculating those royalties;
(iii) withholding taxes, if any, required by law to be deducted from any
royalties payable in respect of any such sales; (iv) the exchange rates used in
converting into Dollars, from the currencies in which sales were made, any
payments due which are based on Net Sales; and (v) dispositions of Drug Products
other than pursuant to sale for cash.  With respect to sales of Drug Products
invoiced in Dollars, the Net Sales amounts and the amounts due to CFFT hereunder
shall be expressed in Dollars.  With respect to sales of Drug Products invoiced
in a currency other than Dollars, the Net Sales and amounts due to CFFT
hereunder shall be expressed in the domestic currency of the party making the
sale, together with the Dollar equivalent of the amount payable to CFFT,
calculated by translating foreign currency sales into U.S. dollars based on the
average of the exchange rates reported in The Wall Street Journal or comparable
publication over the period covered by the royalty report.  If any licensee or
sublicensee makes any sales invoiced in a currency other than its domestic
currency, the Net Sales shall be converted to its domestic currency in
accordance with the licensee’s or sublicensee’s normal accounting principles. 
Vertex shall furnish to CFFT appropriate evidence of payment of any tax or other
amount required by applicable laws or

 

34

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

regulations to be deducted from any royalty payment payable by Vertex to CFFT
pursuant to this Agreement, including any tax or withholding levied by a foreign
taxing authority in respect of the payment or accrual of any royalty.  Reports
shall be due on the thirtieth (30th) day following the close of each reporting
period, although Vertex shall also provide CFFT with a “flash” report of Net
Sales, only, within ten (10) business days after the end of each month.  Vertex
shall keep accurate records in sufficient detail to enable the amounts due
hereunder to be determined and to be verified by CFFT.

 

(b)                                  Amounts shown to have accrued by each sales
report provided for under Section 5.4(a), above, shall be due and payable on the
date that sales report is due.

 

(c)                                  All payments shall be made in Dollars.  If
at any time legal restrictions prevent the prompt remittance of any payments
with respect to any country in the Territory where Drug Products are sold,
Vertex or its sublicensees shall have the right and option to make such payments
by depositing the amount thereof in local currency to CFFT’s account in a bank
or depository in such country.

 

(d)                                  Upon the written request of CFFT, at CFFT’s
expense and not more than once in or in respect of any calendar year, Vertex
shall permit an independent accountant of national prominence selected by CFFT,
to have access during normal business hours to those records of Vertex as may be
reasonably necessary to verify the accuracy of the sales reports furnished by
Vertex pursuant to this Section 5.4, in respect of any calendar year ending not
more than thirty-six (36) months prior to the date of such notice.  The report
prepared by such independent accountant, a copy of which shall be sent or
otherwise provided to Vertex by such independent accountant at the same time it
is sent or otherwise provided to CFFT, shall contain the conclusions of such
independent accountant regarding the audit and will specify that the

 

35

--------------------------------------------------------------------------------

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

amounts paid to CFFT pursuant thereto were correct or, if incorrect, the amount
of any underpayment or overpayment.  If such independent accountant’s report
shows any underpayment, Vertex shall remit to CFFT within thirty (30) days after
Vertex’s receipt of such report, (i) the amount of such underpayment plus
interest at the Prime Rate plus two (2) percentage points calculated from the
date such payment is due, and (ii) if such underpayment exceeds [***] then being
audited, the reasonable and necessary fees and expenses of such independent
accountant performing the audit, subject to reasonable substantiation thereof. 
Any overpayments shall be fully creditable against amounts payable in subsequent
payment periods.  CFFT agrees that all information subject to review under this
Section 5.4 or under any sublicense agreement is confidential and that CFFT
shall retain and cause its accountant to retain all such information in
confidence.  Upon the expiration of thirty-six (36) months following the end of
any calendar year, the calculation of amounts payable with respect to such
fiscal year shall be binding and conclusive upon CFFT, and Vertex shall be
released from any liability or accountability with respect to payments for such
year.

 

(e)                                  In case of any delay in payment by Vertex
to CFFT not occasioned by Force Majeure, interest shall be calculated at the
[***] from the tenth (10th) day after the due date of the payment, shall be due
from Vertex.

 

5.5                               Vertex First Negotiation Right re: CFF Royalty
Disposition.

 

If CFFT should wish to assign, sell or otherwise transfer rights in or to any of
the royalty payments due or to become due from Vertex, its Affiliates,
successors, assignees, licensees or sublicensees under any of the provisions of
this Agreement, or to undertake any transaction which would have the same or a
similar effect as any such assignment, sale or

 

36

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

transfer, it will provide Vertex with sixty (60) days prior written notice (a
“Transfer Notice”), and during that sixty day period will at Vertex’s request
negotiate with Vertex in good faith, with the objective of reaching an agreement
under which those CFFT rights which were the subject of the Transfer Notice
would be assigned, sold or transferred to Vertex, its successors or assigns in
lieu of an assignment, sale, transfer or other transaction to or with a Third
Party.  If at the end of the sixty day period referenced above Vertex and CFFT
have been unsuccessful in negotiating mutually agreeable terms of assignment,
sale or transfer, then CFFT shall be under no further obligation to Vertex under
this Section 5.5, unless it shall not conclude a transaction with a Third Party
covering the rights which were the subject of the initial Transfer Notice within
twelve (12) months after the date of delivery of that Transfer Notice, in which
event any subsequent effort to assign, sell or transfer any of those rights
shall be once again subject to the terms of this Section 5.5.

 

ARTICLE VI - CONFIDENTIALITY

 

6.1                               Undertaking.

 

During the term of this Agreement, each party shall keep confidential, and other
than as provided herein shall not use or disclose, directly or indirectly, any
trade secrets, confidential or proprietary information, or any other knowledge,
information, documents or materials, owned, developed or possessed by the other
party, whether in tangible or intangible form, the confidentiality of which such
other party takes reasonable measures to protect (“Confidential Information”). 
Neither CFFT nor Vertex will use the other party’s Confidential Information
except as expressly permitted in this Agreement

 

37

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

(a)          Each party shall take any and all lawful measures to prevent the
unauthorized use and disclosure of the other party’s Confidential Information,
and to prevent unauthorized persons or entities from obtaining or using that
Information.

 

(b)          Each party will refrain from directly or indirectly taking any
action which would constitute or facilitate the unauthorized use or disclosure
of the other party’s Confidential Information.  Each party may disclose that
Information to its officers, employees and agents, to authorized licensees and
sublicensees, and to subcontractors in connection with the development or
manufacture of Drug Candidates, Drug Product Candidates or Drug Products, to the
extent necessary to enable such parties to perform their obligations hereunder
or under the applicable license, sublicense or subcontract, as the case may be;
provided, that such officers, employees, agents, licensees, sublicensees and
subcontractors have entered into appropriate confidentiality agreements for
secrecy and non-use of such Confidential Information which by their terms shall
be enforceable by injunctive relief at the instance of the disclosing party.

 

(c)          Each party shall be liable for any unauthorized use and disclosure
of the other party’s Confidential Information by its officers, employees and
agents and any such sublicensees and subcontractors.

 

6.2                               Exceptions.

 

Notwithstanding the foregoing, the provisions of Section 6.1 hereof shall not
apply to Confidential Information which the receiving party can conclusively
establish:

 

38

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

(a)          has entered the public domain without such party’s breach of any
obligation owed to the disclosing party;

 

(b)          is permitted to be disclosed by the prior written consent of the
disclosing party;

 

(c)          has become known to the receiving party from a source other than
the disclosing party, other than by breach of an obligation of confidentiality
owed to the disclosing party;

 

(d)          is disclosed by the disclosing party to a Third Party without
restrictions on its disclosure;

 

(e)          is independently developed by the receiving party without breach of
this Agreement; or

 

(f)            is required to be disclosed by the receiving party to comply with
applicable laws or regulations, to defend or prosecute litigation or to comply
with governmental regulations, provided that the receiving party provides prior
written notice of such disclosure to the disclosing party and takes reasonable
and lawful actions to avoid or minimize the degree of such disclosure.

 

Either Vertex or CFFT may at any time, by notice in writing to the other party,
waive any or all of the confidentiality obligations to which the other party is
subject hereunder, for any length or time or with respect to any specific
information.

 

39

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

6.3                               Publicity.

 

The parties will agree upon the timing and content of any initial press release
or other public communications relating to this Agreement and the transactions
contemplated herein.

 

(a)          Except to the extent already disclosed in that initial press
release or other public communication, no public announcement concerning the
terms of this Agreement or concerning the transactions described herein shall be
made, either directly or indirectly, by Vertex or CFFT, except (i) as may be
legally required by applicable laws, regulations, or judicial order, or (ii) if
limited to the fact that the Research Program exists, that research is in
progress, and its anticipated completion without first obtaining the approval of
the other party and agreement upon the nature, text, and timing of such
announcement, which approval and agreement shall not be unreasonably withheld.

 

(b)          The party desiring to make any such public announcement shall
provide the other party with a written copy of the proposed announcement in
sufficient time prior to public release to allow such other party to comment
upon such announcement, prior to public release.

 

6.4                               Survival.

 

The provisions of this Article VI shall survive the termination of this
Agreement and shall extend [***].

 

40

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

ARTICLE VII - PUBLICATION

 

Each of Vertex and CFFT reserves the right to publish or publicly present the
results (the “Results”) of the Research Program, subject to the following terms
and conditions.  The party proposing to publish or publicly present the Results
(the “publishing party”) will submit a draft of any proposed manuscript or
speech to the other party (the “non-publishing party”) for comments at least
[***] prior to submission for publication or oral presentation.  The
non-publishing party shall notify the publishing party in writing [***] of
receipt of such draft whether such draft contains (i) information of the
non-publishing party which it considers to be confidential under the provisions
of Article VI hereof, (ii) information that if published would have an adverse
effect on a patent application covering the subject matter of this Agreement
which the non-publishing party intends to file, or (iii) information which the
non-publishing party reasonably believes would be likely to have a material
adverse impact on the development or commercialization of a Drug Product
Candidate.  In any such notification, the non-publishing party shall indicate
with specificity its suggestions regarding the manner and degree to which the
publishing party may disclose such information.  In the case of item (ii) above,
the non-publishing party may request a delay and the publishing party shall
delay such publication, for a period not exceeding [***], to permit the timely
preparation and filing of a patent application or an application for a
certificate of invention on the information involved.  In the case of item
(i) above, no party may publish Confidential Information of the other party
without its consent in violation of Article V of this Agreement.  In the case of
item (iii) above, if the publishing party shall disagree with the non-publishing
party’s assessment of the impact of the publication, then the issue shall be
referred to the JSC for resolution.  If the JSC is unable to reach agreement on
the matter within thirty (30) days after such referral, the matter shall be
referred by the JSC to the

 

41

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

Chief Executive Officer of CFFT and the Chief Executive Officer of Vertex who
shall attempt in good faith to reach a fair and equitable resolution of this
disagreement.  If the disagreement is not resolved in this manner within two
(2) weeks of referral by the JSC as aforesaid, then the decision of the
publishing party as to publication of any information generated by it, subject
always to the confidentiality provisions of Article V hereof, shall be final,
provided that such decision shall be exercised with reasonable regard for the
interests of the non-publishing party.  The parties agree that authorship of any
publication will be determined based on the customary standards then being
applied in the relevant scientific journal, and that appropriate credit will be
acknowledged when the subject matter of a publication is derived in whole or in
significant part from Vertex CF Technology or inventions licensed by CFFT
pursuant to Section 9.1 of this Agreement.  The parties will use their best
efforts to gain the right to review proposed publications relating to the
subject matter of the Research Program by consultants or contractors.

 

Notwithstanding the foregoing, Vertex intends to advance the body of general
scientific knowledge of CF and its potential therapies, and to contribute to the
identification of chemical tools as optimal scientific benchmarks, all in a
manner consistent with its general scientific and commercial objectives in
entering into the collaboration with CFFT to which this Agreement relates.  In
furtherance of that objective, Vertex would expect, after giving due
consideration to the appropriate protection of intellectual property, to publish
information in peer-reviewed scientific journals concerning its efforts under
the Research Program, including chemical structural information about at least
two Compounds.  Vertex will include as co-authors of any such publication
contributing CFFT personnel and consultants and other persons who would
customarily be considered in that regard, including members of the JRC as
appropriate.  CFFT’s financial contribution to the Research Program also will be
acknowledged.

 

42

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

This Article VII shall survive the termination of this Agreement for five
(5) years from the date of such termination.

 

ARTICLE VIII - INDEMNIFICATION

 

8.1                               Indemnification by Vertex.

 

Vertex will indemnify and hold CFFT and its Affiliates, and their employees,
officers and directors harmless against any loss, damages, action, suit, claim,
demand, liability, expense, bodily injury, death or property damage (a “Loss”),
that may be brought, instituted or arise against or be incurred by such persons
to the extent such Loss is based on or arises out of:

 

(a)          the development, manufacture, use, sale, storage or handling of a
Compound, a Development Candidate, a Drug Product Candidate or a Drug Product by
VERTEX or its Affiliates or their representatives, agents, authorized licensees,
sublicensees or subcontractors under this Agreement, or any actual or alleged
violation of law resulting therefrom; or

 

(b)          the breach by Vertex of any of its covenants, representations or
warranties set forth in this Agreement; and

 

(c)          provided however, that the foregoing indemnification shall not
apply to any Loss to the extent such Loss is caused by the negligent or willful
misconduct of CFFT or its Affiliates.

 

43

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

8.2                               Indemnification by CFFT.

 

CFFT will indemnify and hold Vertex, and its Affiliates, and their employees,
officers and directors harmless against any Loss that may be brought, instituted
or arise against or be incurred by such persons to the extent such Loss is based
on or arises out of:

 

(a)          the development, manufacture, use, sale, storage or handling of a
Compound, a Development Candidate, a Drug Product Candidate or a Drug Product by
CFFT or its Affiliates or their representatives, agents, authorized licensees,
sublicensees or subcontractors under this Agreement, or any actual or alleged
violation of law resulting therefrom; or

 

(b)          the breach by CFFT of any of its covenants, representations or
warranties set forth in this Agreement; and

 

(c)          provided that the foregoing indemnification shall not apply to any
Loss to the extent such Loss is caused by the negligent or willful misconduct of
Vertex or its Affiliates.

 

8.3                               Claims Procedures.

 

Each Party entitled to be indemnified by the other Party (an “Indemnified
Party”) pursuant to Section 8.1 or 8.2 hereof shall give notice to the other
Party (an “Indemnifying Party”) promptly after such Indemnified Party has actual
knowledge of any threatened or asserted claim as to which indemnity may be
sought, and shall permit the Indemnifying Party to assume the defense of any
such claim or any litigation resulting therefrom; provided:

 

44

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

(a)          That counsel for the Indemnifying Party, who shall conduct the
defense of such claim or any litigation resulting therefrom, shall be approved
by the Indemnified Party (whose approval shall not unreasonably be withheld) and
the Indemnified Party may participate in such defense at such party’s expense
(unless (i) the employment of counsel by such Indemnified Party has been
authorized by the Indemnifying Party; or (ii) the Indemnified Party shall have
reasonably concluded that there may be a conflict of interest between the
Indemnifying Party and the Indemnified Party in the defense of such action, in
each of which cases the Indemnifying Party shall pay the reasonable fees and
expenses of one law firm serving as counsel for the Indemnified Party, which law
firm shall be subject to approval, not to be unreasonably withheld, by the
Indemnifying Party); and

 

(b)          The failure of any Indemnified Party to give notice as provided
herein shall not relieve the Indemnifying Party of its obligations under this
Agreement to the extent that the failure to give notice did not result in harm
to the Indemnifying Party.

 

(c)          No Indemnifying Party, in the defense of any such claim or
litigation, shall, except with the approval of each Indemnified Party which
approval shall not be unreasonably withheld, consent to entry of any judgment or
enter into any settlement which (i) would result in injunctive or other relief
being imposed against the Indemnified Party; or (ii) does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such

 

45

--------------------------------------------------------------------------------

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

Indemnified Party of a release from all liability in respect to such claim or
litigation.

 

(d)          Each Indemnified Party shall furnish such information regarding
itself or the claim in question as an Indemnifying Party may reasonably request
in writing and shall be reasonably required in connection with the defense of
such claim and litigation resulting therefrom.

 

ARTICLE IX— PATENTABLE INVENTIONS

 

9.1                               Ownership.

 

All inventions made and all Know-How generated exclusively by either party or
its Affiliates (directly or through others acting on its behalf) prior to and
during the term of this Agreement relating to the Research Program shall be
owned by the party making the invention or generating the Know-How claimed, or
if such invention is made jointly (a “Joint Invention”), shall be owned jointly,
all as determined in accordance with United States laws of inventorship;
provided that, CFFT hereby grants to Vertex an exclusive (even as to CFFT
worldwide) license to its rights in any Joint Invention and any CFFT invention
resulting from the Research Program for the purposes specified in this
Agreement.

 

9.2                               Preparation.

 

Vertex shall take responsibility for the preparation, filing, prosecution and
maintenance of all Vertex Patents, and any patents and patent applications
claiming Joint Inventions, and CFFT shall take responsibility for the
preparation, filing, prosecution and

 

46

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

maintenance of all CFFT Patents.  Vertex shall provide the JRC with periodic
reports listing, by name, Patents filed by Vertex in the United States and other
jurisdictions, along with a general summary of the claims made and the
jurisdictions of filing.

 

9.3                               Costs.

 

[***]

 

ARTICLE X — TERM AND TERMINATION

 

10.1                        Term.

 

This Agreement will extend until the Research Termination Date as defined
herein, unless earlier terminated by either party hereto in accordance with this
Agreement, or unless extended by mutual agreement of the parties.

 

10.2                        Termination of the Research Program by CFFT for
Cause.

 

Upon written notice to Vertex, CFFT may at its sole discretion unilaterally
terminate the Research Program and this Agreement upon the occurrence of any of
the following events:

 

(a)          Vertex shall materially breach any of its material obligations
under this Agreement, and such material breach shall not have been remedied or
material steps initiated to remedy the same to CFFT’s reasonable satisfaction,
within thirty (30) days after CFFT sends written notice of breach to Vertex; or

 

47

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

(b)          Vertex shall cease to function as a going concern by suspending or
discontinuing its business for any reason except for interruptions caused by
events of Force Majeure.

 

In the event of any valid termination under this Section 10.2, CFFT shall not be
required to make any payments under Section 3.2 hereof which have not accrued
prior to receipt by Vertex of the notice of breach referenced under
Section 10.2(a) or receipt by Vertex of the notice of termination pursuant to
Section 10.2(b), as the case may be.

 

10.3                        Termination of the Research Program by Vertex for
Cause.

 

Vertex may at its sole discretion terminate this Agreement upon written notice
to CFFT upon the occurrence of the following event:

 

CFFT shall materially breach any of its material obligations under this
Agreement and such material breach shall not have been remedied or material
steps initiated to remedy the same to Vertex’s reasonable satisfaction, within
thirty (30) days after Vertex sends written notice of breach to CFFT.

 

10.4                        General Effect of Termination.

 

(a)          Except where explicitly provided elsewhere herein, termination of
this Agreement for any reason, or expiration of this Agreement, will not
affect:  (i) obligations which have accrued as of the date of termination or
expiration, and (ii) obligations and rights which, expressly or from the context
thereof, are intended to survive termination or expiration of this Agreement. 
Without limitation, the following shall survive termination either indefinitely
or for the

 

48

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

period so stated: Section 2.9 (for the limited purposes of completing a Testing
Request with respect to a Development Candidate after the Research Termination
Date) and Articles III, V, VI, VII, VIII, IX, XI and XII.

 

(b)          Upon termination or expiration of this Agreement, Vertex will
retain exclusive rights to Vertex CF Technology and the inventions licensed to
it by CFFT pursuant to Section 9.1 of this Agreement (including intellectual
property), except CFFT shall hold those rights specified under Sections 10.5 and
10.6 hereof, as applicable.

 

10.5                        CFFT Special Termination Rights.

 

CFFT at its sole discretion may exercise the following Special Termination
Rights at or within the time period stated, before the Research Termination
Date.

 

10.5.1               Termination after Program Designation. At any time after
the Primary Program Designation Date referenced in Section 2.4 hereof, CFFT may
request in writing (a “Selection Disagreement Notice”) that Vertex reconsider
its Primary Program choice and its primary focus on either Potentiators or
Correctors.  If Vertex does not elect by written notice to CFFT to amend its
choice and select for the Primary Program the mode of action (i.e., Potentiator
or Corrector), preferred by CFFT (the “Preferred CFFT Mode of Action”), then the
Agreement will terminate effective sixty (60) days following receipt by Vertex
of the Selection Disagreement Notice, unless that Notice is earlier withdrawn by
CFFT by further notice in writing delivered to Vertex within sixty (60) days
after receipt by Vertex of the Selection Disagreement Notice.

 

49

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

10.5.2               Early Termination.  At its sole discretion, CFFT may
terminate this Agreement effective June 30, 2005, upon not less than sixty (60)
days prior written notice to Vertex, (an “Early Termination Notice”).

 

10.5.3               Alternate Program Termination.  CFFT may by written notice
delivered to Vertex (the “Alternate Program Termination Notice”) elect to
terminate the Alternate Program and all funding which under the Current Budget
would have been allocated to the Alternate Program after the effective date of
termination.  Termination will be effective on the 30th day following receipt by
Vertex of the Alternate Program Termination Notice (the “Alternate Program
Termination Date”).  Notwithstanding such Termination, CFFT will reimburse
Vertex during the ninety (90) days following such Termination for all outsourced
costs [***]  From and after the date the Alternate Program Termination Notice is
received by Vertex, CFFT will not be obligated to fund any other outsourcing
costs allocated in the Current Budget to the Alternate Program.  Funding for
FTEs which are allocated to the Alternate Program may at Vertex’s discretion,
after consultation with CFFT, be allocated to provide additional FTE support for
the Primary Program.  The required minimum FTE level set forth in Section 4.1
hereof will be adjusted as appropriate to reflect termination of the Alternate
Program as provided herein.

 

10.5.4               Upon the effective date of termination of this Agreement
under Section 10.5.1 above, Vertex hereby grants to CFFT and its Affiliates an
exclusive, worldwide license, with the right to sublicense, under the Vertex CF
Technology to make, have made, use, have used, import, offer for sale, sell and
have sold drug products in the Field for which the principal mode of action is
the Preferred CFFT Mode of Action, and the license to Vertex of inventions

 

50

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

pursuant to Section 9.1 of this Agreement regarding such Mode of Action shall
terminate.  In consideration of the foregoing license, CFFT will pay Vertex
[***].

 

10.5.5               In the event this Agreement is terminated by CFFT under
Section 10.5.2 hereof, and in lieu of any other obligations (including royalty
obligations under Section 5.3 hereof) owed by Vertex to CFFT hereunder except
obligations that explicitly survive termination of this Agreement, Vertex shall
pay CFFT [***]

 

10.5.6               In the event the Alternate Program is terminated by CFFT
under Section 10.5.3 hereof, and Vertex thereafter sells a Drug Product in the
Field  which relies for its principal therapeutic effect in the Field on the
mode of action which was the subject of the Alternate Program, then in lieu of
the royalty obligation set forth in Section 5.3 hereof, Vertex will pay to CFFT
[***]

 

10.5.7               For purposes of Section 10.5.5 and 10.5.6, a product shall
constitute a Drug Product even though the notice for a Development Candidate
specified in Section 1.11 has not been issued by Vertex.

 

10.6                        Consequences of an Interruption.

 

10.6.1               For purposes of this Agreement, an “Interruption” shall be
deemed to have occurred in any of the following circumstances:

 

(a)          with respect to either the Primary Program or the Alternate
Program, considered separately, if at any time after the Research Termination
Date and before a Drug Product is achieved, Vertex or its Affiliates, licensees,
sublicensees, assignees or partners (collectively, and for purposes of this
Section

 

51

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

10.6 only, “Vertex”) either, as applicable, (i) ceases reasonable research
efforts directed toward identification of a Development Candidate, or
(ii) ceases reasonable development efforts with respect to a Development
Candidate (if one has been designated by Vertex), for a period of more than 180
consecutive days,  and CFFT delivers written notice (an “Interruption Notice”)
to Vertex stating that an Interruption under this Section 10.6 has occurred;
provided that an Interruption will not be deemed to have occurred with respect
to a Development Candidate unless Vertex commences reasonable development
efforts with respect to another Development Candidate from the same Program,
within thirty (30) days after receipt of any such Interruption Notice and such
development efforts continue uninterrupted for no less than three hundred sixty
(360) days;

 

10.6.2               Upon the effective date of any Interruption under
Section 10.6.1 above, the license granted to Vertex under Section 9.1 for any
CFFT invention shall terminate with respect to the applicable Program described
below, and the following license in favor of CFFT shall become effective:

 

(a)          If the Program to which the Interruption relates involves the
design of Compounds which are intended to act as Potentiators, then CFFT shall
have an exclusive right [***] and with respect to those Compounds, CFFT shall
have an irrevocable, exclusive worldwide license, with the right to sublicense,
under the Vertex CF Technology to develop, manufacture, have manufactured, use,
sell, offer to sell and import those Compounds in the Field.

 

52

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

(b)          If the Program to which the Interruption relates involves the
design of Compounds which are intended to act as Correctors, then CFFT shall
have an exclusive right [***] and with respect to those Compounds, CFFT shall
have an irrevocable, exclusive worldwide license, with the right to sublicense,
under the Vertex CF Technology to develop, manufacture, have manufactured, use,
sell, offer to sell and import those Compounds in the Field.

 

(c)          In lieu of any other obligation owed by CFFT to Vertex pursuant to
this Agreement, except obligations that explicitly survive termination of this
Agreement, CFFT shall pay Vertex [***]

 

(d)          In connection with either or both of the foregoing licenses, Vertex
will deliver to CFFT the Termination Know-How Package associated with the
Program to which the license relates expeditiously upon the occurrence of an
Interruption.

 

(e)          For purposes of CFFT’s compound selection right under subsection
(a) or (b) above, the classification of a particular Compound as a Potentiator
or a Corrector will be determined as specified in the respective definitions of
those terms which are set forth in Article I hereof.

 

10.7                        Refused Program Extension.

 

If (a) Vertex proposes a Research Program Extension under Section 2.9 hereof
which is a “Qualifying Extension Proposal” as defined below: and

 

53

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

(b) CFFT refuses that proposal and declines to continue funding of the relevant
Program (a “Refused Program”) as specified in the Qualifying Extension Proposal;
and

 

(c) Vertex continues funding of the Refused Program for the proposed term, on a
funding level for the proposed term at least equal to Vertex’s share of the
funding provided in the Qualified Extension Proposal and a Drug Product is
thereafter sold by Vertex then the royalty otherwise payable to CFFT under
Section 5.3 hereof with respect to any Development Candidate selected from the
Refused Program by Vertex more than twelve (12) months after the Research
Termination Date, shall be reduced [***]  An extension of any efforts by Vertex
pursuant to the foregoing shall be called a “Refused Program Extension.”

 

For purposes of this Section 10.7, a “Qualifying Extension Proposal” shall mean,
with respect to any Program, a proposed extension of that Program beyond the
Research Termination Date (i) at an average annualized cost not greater than the
level provided under the Current Budget in effect for the six month period
immediately preceding the Research Termination Date with respect to that
Program; (ii) on relevant terms substantially similar to those set forth in this
Agreement; but (iii) with the aggregate funding commitment divided equally
between Vertex and CFFT.

 

ARTICLE XI — REPRESENTATIONS AND WARRANTIES

 

11.1                        Representations and Warranties of Vertex.

 

Vertex represents and warrants to CFFT that this Agreement has been duly
executed and delivered by Vertex and constitutes the valid and binding
obligation

 

54

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

of Vertex, enforceable against Vertex in accordance with its terms except as
enforceability may be limited by bankruptcy, fraudulent conveyance, insolvency,
bankruptcy, reorganization, moratorium and other laws relating to or affecting
creditors’ rights generally and by general equitable principles.  The execution,
delivery and performance of this Agreement have been duly authorized by all
necessary action on the part of VERTEX, its officers and directors.:

 

11.2                        Representations and Warranties of CFFT.

 

CFFT represents and warrants to Vertex that this Agreement has been duly
executed and delivered by CFFT and constitutes the valid and binding obligation
of CFFT, enforceable against CFFT in accordance with its terms except as
enforceability may be limited by bankruptcy, fraudulent conveyance, insolvency,
bankruptcy, reorganization, moratorium and other laws relating to or affecting
creditors’ rights generally and by general equitable principles.  The execution,
delivery and performance of this Agreement have been duly authorized by all
necessary action on the part of CFFT, its officers and directors.

 

ARTICLE XII — DISPUTE RESOLUTION

 

12.1                        Governing Law, and Jurisdiction.

 

This Agreement shall be governed and construed in accordance with the internal
laws of The Commonwealth of Massachusetts.

 

55

--------------------------------------------------------------------------------

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

12.2                        Dispute Resolution Process.

 

(a)          General.  Except as set forth in (b) below or as otherwise
explicitly provided herein, in the event of any controversy or claim arising out
of or relating to any provision of this Agreement, or the collaborative effort
contemplated hereby, the parties shall, and either party may, initially refer
such dispute to the JSC, and failing resolution of the controversy or claim
within thirty (30) days after such referral, the matter shall be referred to the
Chief Executive Officer of Vertex and the Chief Executive Officer of CFFT who
shall, as soon as practicable, attempt in good faith to resolve the controversy
or claim.  If such controversy or claim is not resolved within sixty (60) days
of the date of initial referral of the matter to the JSC, either party shall be
free to initiate proceedings in any court having requisite jurisdiction.

 

(b)          Third Party Referral.  Any dispute or claim relating to the
“Referral Matters” as defined below which the parties are unable to resolve
pursuant to the other dispute resolution mechanisms provided in this Agreement
(other than litigation) shall, upon the written request of one party delivered
to the other party, be submitted to and settled by a panel of Third Parties (a
“Third Party Panel”) appointed by Vertex and CFFT as provided below.  The
“Referral Matter” shall consist solely of disagreements concerning whether a
particular Compound has satisfied all of the applicable Development Candidate
Criteria.  Within thirty (30) days after delivery of the above-referenced
written request, each party will appoint one person who is not an Affiliate of
the party appointing that person, and

 

56

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

who is knowledgeable in the areas of pharmaceutical science, business and
commercial aspects of drug development and sale, or the clinical development of
pharmaceuticals, to hear and determine the dispute.  The two persons so chosen
will select another impartial Third Party and their majority decision will be
final and conclusive upon the parties hereto.  If either party fails to
designate its appointee within the thirty (30) day period referenced above, then
the appointee who has been designated by the other party will serve as the sole
member of the Third Party Panel and will be deemed to be the single, mutually
approved party to resolve the dispute.  Each party will bear its own costs in
the Third Party Referral process, and the parties will split equally the costs
of the Third Party Panel members.  The Third Party Panel will, upon the request
of either party, issue its final determination in writing.

 

ARTICLE XIII — MISCELLANEOUS PROVISIONS

 

13.1                        Waiver.

 

No provision of this Agreement may be waived except in writing by both parties
hereto.  No failure or delay by either party hereto in exercising any right or
remedy hereunder or under applicable law will operate as a waiver thereof, or a
waiver of any right or remedy on any subsequent occasion.

 

57

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

13.2                        Force Majeure.

 

Neither party will be in breach hereof by reason of its delay in the performance
of or failure to perform any of its obligations hereunder, if that delay or
failure is caused by strikes, acts of God or the public enemy, riots,
incendiaries, interference by civil or military authorities, compliance with
governmental priorities for materials, or any fault beyond its control or
without its fault or negligence.

 

13.3                        Severability.

 

Should one or more provisions of this Agreement be or become invalid, then the
parties hereto shall attempt to agree upon valid provisions in substitution for
the invalid provisions, which in their economic effect come so close to the
invalid provisions that it can be reasonably assumed that the parties would have
accepted this Agreement with those new provisions.  If the parties are unable to
agree on such valid provisions, the invalidity of such one or more provisions of
this Agreement shall nevertheless not affect the validity of the Agreement as a
whole, unless the invalid provisions are of such essential importance for this
Agreement that it may be reasonably presumed that the parties would not have
entered into this Agreement without the invalid provisions.

 

13.4                        Government Acts.

 

In the event that any act, regulation, directive, or law of a country or its
government, including its departments, agencies or courts, should make
impossible or prohibit, restrain, modify or limit any material act or obligation
of CFFT or Vertex under this Agreement, the party, if any, not so affected,
shall have the right, at its option, to suspend or terminate this Agreement as
to such country, if good faith negotiations between the parties to make such

 

58

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

modifications therein as may be necessary to fairly address the impact thereof,
are not successful after a reasonable period of time in producing mutually
acceptable modifications to this Agreement.

 

13.5                        Assignment.

 

This Agreement may not be assigned or otherwise transferred by either party
without the prior written consent of the other party; provided, however, that
either party may assign this Agreement, without the consent of the other party,
(i) to any of its Affiliates, if the assigning party guarantees the full
performance of its Affiliates’ obligations hereunder, or (ii) in connection with
the transfer or sale of all or substantially all of its assets or business or in
the event of its merger or consolidation with another company.  Any purported
assignment in contravention of this Section 13.5 shall, at the option of the
non-assigning party, be null and void and of no effect.  No assignment shall
release either party from responsibility for the performance of any accrued
obligation of such party hereunder.  This Agreement shall be binding upon and
enforceable against the successor to or any permitted assignees from either of
the parties hereto.

 

13.6                        Counterparts.

 

This Agreement may be executed in duplicate, each of which shall be deemed to be
original and both of which shall constitute one and the same Agreement.

 

13.7                        No Agency.

 

Nothing herein contained shall be deemed to create an agency, joint venture,
amalgamation, partnership or similar relationship between CFFT and Vertex. 
Notwithstanding

 

59

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

any of the provisions of this Agreement, neither party to this Agreement shall
at any time enter into, incur, or hold itself out to third parties as having
authority to enter into or incur, on behalf of the other party, any commitment,
expense, or liability whatsoever, and all contracts, expenses and liabilities in
connection with or relating to the obligations of each party under this
Agreement shall be made, paid, and undertaken exclusively by such party on its
own behalf and not as an agent or representative of the other.

 

13.8                        Notice.

 

All communications between the parties with respect to any of the provisions of
this Agreement will be sent to the addresses set out below, or to such other
addresses as may be designated by one party to the other by notice pursuant
hereto, by prepaid, certified air mail (which shall be deemed received by the
other party on the seventh business day following deposit in the mails), or by
facsimile transmission, or other electronic means of communication (which shall
be deemed received when transmitted), with confirmation by first class letter,
postage pre-paid, given by the close of business on or before the next following
business day:

 

if to CFFT, at:

 

Cystic Fibrosis Foundation Therapeutics Incorporated

 

6931 Arlington Road

 

Bethesda, Maryland  20814

 

Attention:  Dr. Robert J. Beall, President

 

with a copy to: Kenneth I. Schaner, Esq.

 

Swidler Berlin Shereff Friedman, LLP

 

60

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

3000 K Street, N.W., Suite 300

 

Washington, D.C. 20007

 

if to Vertex, at:

 

Vertex Pharmaceuticals Incorporated

 

130 Waverly Street

 

Cambridge, MA  02139-4211

 

Attention:  President

 

with a copy to: Legal Department

 

Attention:  General Counsel

 

13.9                        Headings.

 

The paragraph headings are for convenience only and will not be deemed to affect
in any way the language of the provisions to which they refer.

 

13.10                 Authority.

 

The undersigned represent that they are authorized to sign this Agreement on
behalf of the parties hereto.  The parties each represent that no provision of
this Agreement will violate any other agreement that such party may have with
any other person or company.  Each party has relied on that representation in
entering into this Agreement.

 

61

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

13.11                 Entire Agreement.

 

This Agreement contains the entire understanding of the parties relating to the
matters referred to herein, and may only be amended by a written document, duly
executed on behalf of the respective parties.

 

13.12                 Notice of Pharmaceutical Side-Effects.

 

During the term of this Agreement, the parties shall keep each other promptly
and fully informed and will promptly notify appropriate authorities in
accordance with applicable law, after receipt of information with respect to any
serious adverse event (as defined by the ICH Harmonized Tripartite Guideline on
Clinical Safety Data Management), directly or indirectly attributable to the use
or application of Compounds, a Development Candidate, Bulk Drug Substance, a
Drug Product Candidate, a Drug Product, and any other product for which
royalties are payable under this Agreement.

 

13.13                 Invoice Requirement.

 

Any amounts payable to Vertex hereunder shall be made within thirty days after
receipt by CFFT, or its nominee designated for that purpose in advance by CFFT
in writing to Vertex, of an invoice covering such payment.

 

62

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

 

 

VERTEX PHARMACEUTICALS INCORPORATED

 

 

 

By:

/s/ Kenneth S. Boger

 

 

Kenneth S. Boger

 

Title:

Senior Vice President and General Counsel

 

 

 

CYSTIC FIBROSIS FOUNDATION

 

THERAPEUTICS INCORORATED

 

 

 

By:

/s/ Robert Beall

 

Title:

President and CEO

 

63

--------------------------------------------------------------------------------

 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

EXHIBIT 2.4

 

RESEARCH PLAN

 

[g138933ki15i001.jpg]

[g138933ki15i002.jpg]

 

 

Research Plan

 

for the

 

CFFT — Vertex Pharmaceuticals Collaboration

 

 

May 10, 2004

 

 

[***]

 

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

[***]

 

·

[***]

 

·

[***]

 

·

[***]

 

·

[***]

 

·

[***]

 

 

[***]

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]

 

 

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

[***]

 

[***]

[***]

o     [***]

[***]

[***]

[***]

[***]

[***]

 

May 10, 2004

Confidential

 

 

2

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

[***]

 

3

--------------------------------------------------------------------------------


 

Information redacted pursuant to a confidential treatment request.  An
unredacted version of this exhibit has been separately filed with the
Commission.

 

EXHIBIT 4.2

 

INITIAL BUDGET FOR RESEARCH PROGRAM

 

Vertex/CFFT — CFTR Drug Discovery Budget

 

2004-2005

 

[***]

 

--------------------------------------------------------------------------------
